Citation Nr: 0915212	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
compensation benefits in the amount of $53,894.43 was 
received in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of by the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

The Veteran has received disability compensation effective 
since April 1979.  The Veteran was incarcerated from January 
1999 to December 2004.  During the period he was 
incarcerated, he continued to receive compensation benefits 
contrary to the provisions of 38 C.F.R. § 3.665 which provide 
for reduction of the amount payable to a 10 percent rate 
after the 61st day of incarceration following conviction of a 
felony.

According to the Committee, the VA Debt Management Center 
sent a letter to the Veteran on March 14, 2003, notifying him 
that an overpayment had been created as a result of his 
continued receipt of compensation benefits at a rate greater 
than the 10 percent rate while incarcerated, and that he had 
the right to dispute the amount of the debt or request a 
waiver of recovery of the indebtedness within 180 days.

After a thorough review of the evidence, the Board has 
determined a copy of the March 14, 2003, letter referenced 
above is not associated with the Veteran's claims file.  In 
order to determine the precise date of notification was sent 
to the Veteran, and ultimately whether he submitted a timely 
request for waiver of recovery of an overpayment of 
compensation benefits, a copy of this letter must be 
associated with the claims file and subsequently considered.

Accordingly, the case is REMANDED for the following action:

1.  VA must obtain a copy of the March 14, 
2003, letter that notified the Veteran 
that an overpayment had been created as a 
result of his continued receipt of 
compensation benefits at a rate greater 
than the 10 percent rate while 
incarcerated, and that he had the right to 
dispute the amount of the debt or request 
a waiver of recovery of the indebtedness 
within 180 days, and associate this letter 
with the claims file.

3.  Then readjudicate the Veteran's claim, 
to include consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

